DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 06/17/2020; the amended claims (during preliminary amendments) are examined herein.
Claim(s) 1- 14 is/are pending herein; claim(s) 1, 12, 13, 14 is/are independent claim(s).  The received amendments to the specification is acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“a communication module” and  “a monitoring module” in claims 1, 13; described in ¶¶ 0037, 10051.
“an energy manager” in claims 1, 12- 14. Described in ¶¶ 0052-0053 and fig. 1 as item element 65 which can be a general purpose computer.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
I) 	Regarding claim 1,  the scope of the preamble “An electrical power consumption control unit that controls power consumed by one or more electrical devices connected thereto the one or more electrical devices consuming power within one or more premises including a computer processor having a memory operably connected thereto storing computer instruction code” is ambiguous. Specifically, the preamble does not make clear which element (“control unit”, “one or more premises”, or “one or more electrical devices”) has “computer processor having a memory” to allow the step of “control the supply” and “transmit one or more notifications”. 
II)	 Claims 2- 11 are also rejected because of their dependency with rejected independent claim 1.
III) 	Claim 3 recites the limitation "the measurement" in line 2.  There is insufficient antecedent basis for this limitation in the claim (including considering limitation of claim 1 upon which it depends). Examiner recommends to remove the article “the” to void confusion about which specific measurement the claim is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 4, 6- 8, & 11- 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Thomas et al. (US 20110153101 A1, “Thomas”).
Regarding claim 1, Thomas teaches an electrical power consumption control unit [“home energy 2manager having a controller”, e.g., controller 110] that controls power consumed by one or more electrical devices [“appliances 102”] connected thereto the one or more electrical devices consuming power within one or3 more premises including a computer processor having a memory operably connected thereto storing computer instruction code, the unit further including: (fig. 1, [007]);
(a) a communication module [a part of “micro computer on a printed circuit board” of the controller 110 that implements communication function in system 100] operable to receive control signals [“The energy signal may be generated… transmitting a signal when the utility provider desires to reduce demand for its resources”] from an energy manager [“controller is in signal communication with an energy utility, such as an energy supplying utility or a third party utility aggregator”] external to the one or more premises requesting modification of power consumed by the one or more electrical devices ([0010, 0020], fig. 1);
(b) a monitoring module [“the controller 110 includes a memory that stores past usage data, present usage data”. Here, a memory within the controller that stores “usages data” is interpreted as claimed “monitoring module”] operable to monitor power consumed [“current energy usage and cost”] by the one or more connected electrical devices ([0011- 0012]); and
micro computer on a printed circuit board”], causes the computer processor to:
i) control [“controller at least one of controls and operates the at least one appliance”] the supply of electrical power to the one or more electrical devices ([0016, 0020], claim 1); and
ii) transmit [“controller 110 is configured to communicate to the energy utility at least one of a confirmation of receipt of the energy signal, the current operating mode of the at least one appliance, the energy management input from the user, current energy usage of the at least one appliance and actual load shed by the at least one appliance in response to the signal”] one or more notifications [information sent from controller 110 to the “energy utility” about “receipt of the energy signal…current energy usage”] to the energy manager regarding the power consumed by the one or more connected electrical devices in response to the request thereby enabling the energy manager to confirm the success, or otherwise, of the request to modify power consumption ([0006, 0019]).

Regarding claim 2, Thomas further teaches an electrical power consumption control unit according to claim 1 wherein the control unit is operable to record power consumed by the one or more connected electrical devices over time ([0019]).

Regarding claim 3, Thomas further teaches an electrical power consumption control unit according to claim 2 wherein the measurement and recording of electrical power consumed is substantially continuous ([0019, 0021]).

Regarding claim 4, Thomas further teaches an electrical power consumption control unit according to claim 1, wherein the one or more notifications include the status [confirmation of receipt] of the requested modification to power consumed by the connected electrical devices ([0019, 0021]).

Regarding claim 6, Thomas further teaches an electrical power consumption control unit according to claim 1, wherein the request regarding modification of electrical power consumed issued by an energy manager includes a request to activate the one or more connected electrical devices and/or deactivate the one or more connected electrical devices ([0018, 0022]).

Regarding claim 7, Thomas further teaches an electrical power consumption control unit according to claim 1, wherein the one or more notifications include a status [“communicate to the associated energy utility a current operating mode of the one or more appliances”] of the current request regarding modification of electrical power consumption of the one or more connected electrical devices ([0006, 0019]).

Regarding claim 8, Thomas further teaches An electrical power consumption control unit according to claim 1, wherein the one or more notifications include data energy usage of the at least one appliance and actual load shed”] pertaining to an amount of electrical power consumed by the one or more connected electrical devices ([0007, 0019]).

Regarding claim 11, Thomas further teaches an electrical power consumption control unit according to claim 1, wherein a request from an energy manager includes a request to receive data from a control unit to receive stored data from a control unit pertaining any one or4 more of the following:
the operational status [“the current operating mode of the at least one appliance”] of connected electrical devices at points in time ([0006, 0019]);
the requested electrical power consumption modification at various points in time;
the electrical power consumption consumed by connected electrical devices at various points in time; or
a schedule of electrical power consumption for connected electrical devices in the future.

Regarding claim 12, the rejection of claim 1 is incorporated. Therefore, only in summary, Thomas teaches a system [system 100 of Thomas] for controlling power consumed by one or more electrical devices [“one or more appliances 102”] within one or more premises, the system including: (fig. 1, [0010]);
 an energy manager [“controller is in signal communication with an energy utility, such as an energy supplying utility or a third party utility”] external to the 
 one [“home energy manager”, e.g., controller 110] or more electrical power consumption control units connected to the one or more electrical devices to which power is supplied from an electrical power grid, wherein each one of the one or more electrical power consumption control units include a computer processor having a memory operably connected thereto storing computer instruction code, the one or more units further including: ([0007], fig. 1);
 a communication module operable to receive control signals [“energy signal”] from the external energy manager ([006, 0010-011]); 
a monitoring module [“the controller 110 includes a memory that stores past usage data, present usage data”] operable to monitor power consumed by the one or more electrical devices; wherein the computer instruction code, when executed by the computer processor, further causes the computer processor to: 
control [sending commands to the devices 102 by the controller 110] the supply of electrical power to the one or more connected electrical devices ([0020], fig. 1); and
 transmit [“communicate to the energy utility at least one of a confirmation”] one or more notifications to the energy manager regarding the power consumed by the one or more connected electrical devices ([0012, 0019- 0020]).

Regarding claim 13, Thomas teaches invention of this claim for the similar reasons as discussed above in claims 1 & 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
Regarding claim 14, Thomas teaches all claimed method steps as discussed above in claims 1 & 12.
However, Thomas is silent on stating its method steps are implemented in “a non-transitory computer readable medium” as claimed.
Examiner takes an Official notice that implementing computer-implemented method steps in a non-transitory computer readable medium is well-known in the art to .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Najewicz (US 20130218360 A1, “Najewicz”).

Regarding claim 5, Thomas teaches the electrical power consumption control unit [controller 110] receiving various control/energy signals associated with a peak demand state and sent from a power manager [the energy utility, such as a power company] ([0010-0011]).
However, Thomas is silent on disclosing the signal associated with “peak demand state” to cause the operating load of each of one or more connected electrical devices to be modified from x% toy% where x and y represent integers from zero to 100.
Najewicz teaches an electrical power consumption control unit [controller 112 of fig. 1 of a building] to control power consumed by one or more electrical devices [“consuming devices 114”, fig. 3] of one or more premises comprises: ([0021, 0035])
a communication module [utility input 306] operable to receive control signals [“utility 102 periodically transmits a control signal that indicates”]  from an energy manager [“device 106”] external to the one or more premises requesting modification of power consumed by the one or more electrical devices, wherein the requests regarding modification of power consumption include signals that cause the operating load of each controller 112 is operable to receive a control signal (i.e., percentage of power reduction”] from x% toy% where x and y represent integers from zero to 100 ([0030, 0040], fig. 3).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Najewicz and Thomas because they both related to a utility company sending demand response signals to a controller device of one or more premises, and modify the system of Thomas to allow its “energy signal” sent to the “home energy manager” to cause the operating load of each of one or more connected electrical devices to be modified from x% toy% where x and y represent integers from zero to 100 as in Najewicz. Doing so the power consumed by devices 102 of a premise of Thomas can be reduced to a predetermined controlled amount so that the user (viewing the user interface 120 of Thomas) can better understand the impact of the received energy signal (Najewicz, [0003]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Tsao et al. (US 20120004871 A1, “Tsao”).

	Regarding claim 9, Thomas teaches limitations of claim 1 as discussed above including its electrical power consumption control unit to include a communication module [“The controller 110 can include a micro computer on a printed circuit board ….signal communication with an energy utility, such as an energy supplying utility or a third party utility aggregator”] is further operable to communicate with other computing 
However, Thomas does not teach its communication module of the controller 110 of a group/household to communicate with pluralities of the peer electrical power consumption controllers to transmit and receive contents as claimed. Thus, Thomas does not teach the computer instruction code in each of the plurality of power consumption control units, when executed by the respective computer processor of each control unit, causes the computer processor to “transmit contents of the computer memory of the control unit to the plurality of power consumption control units with which the control unit is within communication range; and receive memory contents from the plurality of power consumption control units within which the control unit is in communication range” as claimed.
	Tsao teaches allowing power data exchange (transmit contents and receive memory contents) between pluralities of electrical power consumption control units [monitoring devices 80-1 to 80-5, analogous to Thomas’ controller 110] each connected to the one or more electrical devices [110-1s, 110-2s, 110-3s, 110-4s, & 110-5s] (fig. 8, [0070]). Specifically, Tsao teaches an electrical power consumption control unit according to claim 1, wherein the communication module is further operable to communicate with a plurality of power consumption control units installed within a premises wherein, the computer instruction code in each of the plurality of power consumption control units [each of the “power monitoring devices 80-1-80-5”], when executed by the respective computer processor of each control unit, causes the computer processor to:
exchanges information about power consumption feature variation with neighboring power monitoring devices 80-1-80-5”] contents of the computer memory of the control unit to the plurality of power consumption control units with which the control unit is within communication range and receive [“exchanges information about power consumption”] memory contents from the plurality of power consumption control units within which the control unit is in communication range ([0070-0073, 0080]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Tsao and Thomas because they both related to an electrical power utility supplying power to the pluralities of the groups of the devices managed by a controller having a wireless communication capabilities, and modify the system of Thomas to allow exchanging (transmit and receive contents of the computer memory of the control unit) of power usage data between controllers (like controllers 110 of fig. 1 & para. 0010 of Thomas) of the customers of the “energy supplying utility or a third party utility aggregator” as in Tsao. Doing so the power utility monitoring power states of each of the devices 102 of the pluralities of the customers of Thomas can be performed with reduced number of smart/utility meters (Tsao, [0072]). Furthermore, doing so customers of Thomas’ utility can compare power consumption amount or bills themselves with neighbors and can be encouraged to reduce power consumption thereby alleviating the burdens to the utility as can be clear to PHOSITA. 

Regarding claim 10, Thomas in view of Tsao further teaches/suggests an electrical power consumption control unit according to claim 9 wherein the memory contents of a control unit includes any one or5 more of the following:
	a) the operational status of connected electrical devices at points in time;
	b) the requested electrical power consumption modification at various points in time;
	c) the electrical power consumption consumed [“exchanges information about power consumption feature variation”] by connected electrical devices at various points in time (Tsao, [0071]); or
	d) a schedule of electrical power consumption for connected electrical devices in the future.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Kinugasa et al. (US 20150005973 A1) teaches an electrical power consumption control unit [energy control system 100 when “configured with one device combining into one device all of the functions of the communication device 110, control device 120, energy consumption amount-determining device 130, and storage device 140”] that controls power consumed by one or more electrical devices [pump 42, elevator 43] connected thereto the one or more electrical devices consuming power within one or more premises [Property A, Property B] including a computer processor having a memory operably connected thereto storing computer energy management system 90] external to the one or more premises requesting modification of power consumed by the one or more electrical devices; a monitoring module [device 130] operable to monitor power consumed by the one or more connected electrical devices; and wherein the computer instruction code, when executed by the computer processor, causes the computer processor to: control the supply of electrical power to the one or more electrical device ([0094], figs. 2-3).
2) Murai et al. (US 20110270459 A1) teaches an electrical power consumption control unit [power consumption manager 30 of each building] that controls power consumed by one or more electrical devices connected thereto the one or more electrical devices consuming power within one or more premises including a computer processor having a memory operably connected thereto storing computer instruction code, the unit further including:( fig. 1);
 a communication module [communication unit 31] operable to receive control signals [“power change request amounts decided in the power change request amount notification unit 14 are individually transmitted”] from an energy manager [power supply manager 10, fig. 2] external to the one or more premises requesting modification of power consumed by the one or more electrical devices; and wherein the computer instruction code, when executed by the computer processor, causes the computer processor to: (figs. 2-3, [0042]);
control [“respective pieces of environment are controlled”] the supply of electrical power to the one or more electrical devices (Fig. 4, [0044- 0045]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “the printed circuit board (50) includes a computer processor and associated electronic components that provide the control unit (45) with operational capabilities such as a communication module operable to receive control signals from a remotely located energy manager (65), a monitoring module that monitors power consumed by connected electrical devices” (emphasis added).
        2 “The energy management system comprises a controller 110, also referred to as a "home energy manager" (HEM), for managing power consumption of the one or more appliances within a household”
        3 Claim requires only one premises.
        4 The claim requires only one condition out of many optional conditions.
        5 The claim requires only one element from elements (a) – (d) due to recitation of “or”.